DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the respective waveguide" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the waveguides" and “the leaked energy” in line 1 and line 2, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-3, 5, 7, and 8 appear to comprise allowable subject matter.
        Related Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Park et al. (US 6,653,984 B2) teaches a dielectric covered continuous slot (DCCS) antenna operable at RF frequencies. The antenna includes a conical or cylindrical dielectric radome structure having a nominal thickness equal to one quarter wavelength at a frequency of operation of the antenna. A conductive layer is defined on a contour surface of the radome structure, with a plurality of continuous slots defined in the conductive layer.
Stratis et al. (US 10,199,722 B2) teaches a radome structure of an antenna system is provided having a plurality of switchable antenna elements disposed around a perimeter of the radome structure that can simultaneously track multiple targets and be implemented in a variety of different applications.
Stratis et al. (US 10,153,545 B2) teaches a seeker system having an infrared (IR) sensor pedestal, an IR sensor disposed on the IR pedestal and a plurality of radio frequency (RF) antenna elements symmetrically disposed in a circumferential direction around the IR sensor pedestal. The seeker system further includes a plurality of RF waveguiding structures.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/Primary Examiner, Art Unit 2844